Exhibit 10.5

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

THE RIGHTS OF THE HOLDER HEREUNDER ARE SUBJECT TO THE TERMS AND CONDITIONS OF
THE SUBORDINATION AGREEMENT DATED AS OF AUGUST 16, 2012 AMONG FIFTH THIRD BANK,
THE COMPANY AND THE ORIGINAL HOLDER (AS AMENDED, SUPPLEMENTED OR MODIFIED FROM
TIME TO TIME, THE “SUBORDINATION AGREEMENT”) AND PAYMENT OF ANY AMOUNT TO THE
HOLDER HEREUNDER IS EXPRESSLY SUBORDINATE TO THE PRIOR PAYMENT OF THE COMPANY’S
OBLIGATIONS TO FIFTH THIRD BANK.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). A HOLDER MAY,
UPON REQUEST, OBTAIN FROM THE COMPANY THIS NOTE’S ISSUE PRICE, ISSUE DATE,
AMOUNT OF OID AND YIELD TO MATURITY BY CONTACTING IN WRITING STREAMLINE HEALTH
SOLUTIONS, INC., 1230 PEACHTREE STREET NE, SUITE 1000, ATLANTA, GA 30309, ATTN:
STEVE MURDOCK, CHIEF FINANCIAL OFFICER.

STREAMLINE HEALTH SOLUTIONS, INC.

SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: August 16, 2012

No.:                    

   Original Principal Amount: U.S. $                    

FOR VALUE RECEIVED, Streamline Health Solutions, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to             or its registered assigns
(the “Holder”) the amount set out above as the Original Principal Amount (the
“Principal”) on November 16, 2014 (the “Maturity Date”), together with interest
(“Interest”) thereon from time to time as provided herein from the date set out
above as the Issuance Date (the “Issuance Date”) until all Principal and accrued
Interest is paid in full or otherwise satisfied in accordance with the terms
hereof. This Subordinated Convertible Note (including all Subordinated
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Subordinated Convertible Notes issued pursuant to
the Purchase Agreement on the Closing Date (collectively, the “Notes” and such
other Subordinated Convertible Notes, the “Other Notes”). Certain capitalized
terms used herein are defined in Section 24.



--------------------------------------------------------------------------------

(1) Payments.

(a) The outstanding Principal of this Note, together with all accrued and unpaid
Interest hereunder, shall be due and payable on the Maturity Date.

(b) Interest shall accrue at a per annum rate equal to twelve percent (12%) (the
“Interest Rate”) from the Issuance Date until the earlier of conversion in
accordance with Section 2 or payment in full of all outstanding Principal and
accrued Interest. Interest shall be payable monthly in arrears on the first
(1st) day of each month at a per annum rate equal to six percent (6%) commencing
September 1, 2012 until September 1, 2013 (each such payment date, an “Interest
Payment Date”). The other six percent (6%) of Interest shall continue to accrue
during this time period as set forth herein but shall not be payable until the
earlier of conversion in accordance with Section 2 or the Maturity Date.
Following the last Interest Payment Date, the Interest Rate shall continue to
accrue as set forth herein but shall not be payable until the earlier of
conversion in accordance with Section 2 or the Maturity Date. All accrued and
unpaid Interest shall bear Interest at the Interest Rate, compounding monthly.
Interest shall be calculated on the basis of actual days elapsed over a 365-day
year. Subject to applicable law, any overdue Principal of and overdue Interest
on this Note shall bear Interest, payable on demand in immediately available
funds, for each day from the date payment thereof was due to the date of actual
payment, at a rate equal to the Interest Rate plus 6% per annum, compounding
monthly, and, upon and during the occurrence of an Event of Default (as
hereinafter defined), this Note shall bear Interest, from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived, payable on demand in immediately available funds, at a rate equal to the
Interest Rate plus 6% per annum, compounding monthly.

(c) In the event that any interest rate provided for herein shall be determined
to be unlawful, such interest rate shall be computed at the highest rate
permitted by applicable law. Any payment by the Company of any interest amount
in excess of that permitted by law shall be considered a mistake, with the
excess being applied to the principal of this Note without prepayment premium or
penalty; if no such principal amount is outstanding, such excess shall be
returned to Company.

(d) All payments of Principal or Interest shall be made in lawful tender of the
United States. If any date for payment of Principal or Interest is not a day on
which banks are open for business in the State of New York (a “Business Day”),
the date for such payment shall be the next succeeding Business Day.

(e) This Note may not be prepaid in whole or in part.

(f) For the avoidance of doubt, any and all payments to the Holder under this
Note and any holders of the Other Notes shall be made and be payable free and
clear of and without deduction for any and all taxes or similar charges imposed
by any taxing authority on the Holder, any holders of the Other Note or the
Company with respect to the Notes.

 

2



--------------------------------------------------------------------------------

(2) Automatic Conversion of Principal.

(a) At such time as the Company receives stockholder approval for the issuance
of Preferred Stock in an amount equal to the Principal of the Notes as required
pursuant to the rules of NASDAQ or any other Trading Market on which the
Company’s Common Stock is then listed or quoted for trading (whether pursuant to
the Special Meeting specified in Section 4.14 of the Purchase Agreement or a
subsequent meeting of the stockholders of the Company) (the “Conversion
Trigger”), then the outstanding Principal of the Notes less $            shall
be automatically converted into fully paid and nonassessable shares of Preferred
Stock at a conversion price of $3.00 per share (the “Preferred Conversion
Price”), subject to adjustment as provided herein, as of the date of occurrence
of the Conversion Trigger, and all accrued and unpaid Interest on this Note
shall be immediately due and payable simultaneously with such conversion. Upon
the conversion and payment of all accrued and unpaid Interest in accordance with
this Section 2, this Note shall automatically be deemed canceled, shall be
surrendered to the Company for cancellation and shall not be reissued.

(b) No fractional shares or scrip representing fractional shares shall be issued
upon the conversion of this Note. As to any fraction of a share which the Holder
would otherwise be entitled to receive upon such conversion, the Company shall,
at its election, either pay a cash adjustment in respect of such final fraction
in an amount equal to such fraction multiplied by the Preferred Conversion Price
or round up to the next whole share.

(c) Issuance of certificates for shares of Preferred Stock shall be made without
charge to the Holder for any issue or transfer tax (including related tax return
preparation and filing costs of the Company) or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for shares of Preferred Stock
are to be issued in a name other than the name of the Holder, this Note when
surrendered for conversion shall be accompanied by an assignment duly executed
by the Holder, and the Company may require, as a condition thereto, the payment
of a sum sufficient to reimburse it for any transfer tax incidental thereto.

(d) Upon conversion of this Note, the Holder must surrender this Note at the
principal offices of the Company or any transfer agent for the Company. The
Company will, as soon as practicable thereafter, issue and deliver to the Holder
a certificate for the number of shares of Preferred Stock to which the Holder is
entitled upon such conversion under the terms of this Note. Except as provided
in Section 2(a) above, upon conversion of this Note, the Note shall be cancelled
and the Company will be forever released from all its obligations and
liabilities under this Note, including, without limitation, the obligation to
pay such portion of the Principal and accrued Interest as may then be
outstanding.

 

3



--------------------------------------------------------------------------------

(e) If and whenever the Company shall at any time subdivide its outstanding
Preferred Stock into a greater number of shares, the Preferred Conversion Price
in effect immediately prior to such subdivision shall be proportionately
reduced, and conversely, in case the outstanding Preferred Stock shall be
combined into a smaller number of shares, the Preferred Conversion Price in
effect immediately prior to such combination shall be proportionately increased.
No other adjustments shall be made to the Preferred Conversion Price; it being
understood that the adjustment provisions of the Preferred Stock set forth in
the Certificate of Designation shall adequately address any other changes that
may impact the Holder’s rights in connection with the Preferred Stock.

(3) Unsecured Note. This Note shall not at any time be secured by the assets or
properties of the Company.

(4) Events of Default.

(a) Events of Default. Each of the following events shall constitute an “Event
of Default”:

(i) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Note, except, in the case of a
failure to pay Interest when and as due, in which case only if such failure to
pay Interest continues for a period of at least five (5) Business Days; or

(ii) the Company shall default in the due observance or performance of any
covenant to be observed or performed pursuant to Section 4.1 (Transfer
Restrictions) of the Purchase Agreement; or

(iii) the Company or any of its Subsidiaries shall default in the due observance
or performance of any other covenant, condition or agreement on the part of the
Company or any of its Subsidiaries to be observed or performed pursuant to the
terms hereof or pursuant to the terms of the Purchase Agreement or any of the
other Transaction Documents (other than those referred to in clauses (i) or
(ii) of this Section 4(a)), except, in the case such default is curable, only if
such default continues for a period of at least twenty (20) consecutive Business
Days after written notice of such default is provided to the Company; or

(iv) any representation, warranty or certification made by or on behalf of the
Company or any of its Subsidiaries in the Purchase Agreement, this Note, the
other Transaction Documents or in any certificate or other document delivered
pursuant hereto or thereto shall have been incorrect in any material respect
when made; or

(v) any Event of Default (as defined in the Other Notes) occurs with respect to
any Indebtedness, including, without limitation, with respect to the Other
Notes; or

(vi) any event or condition shall occur that results in (A) the acceleration of
the maturity of any indebtedness or other obligation of the Company or any of
its Subsidiaries (including, without limitation, the Senior Permitted
Indebtedness), or (B) a default on any indebtedness or other obligation of the
Company or any of its Subsidiaries (excluding the Senior Permitted
Indebtedness), which continues beyond any applicable period of cure, in either
case of clause (A) or (B), in a principal amount aggregating $100,000 or more,
other than in respect of trade payables which are the subject of a bona fide
dispute and in respect of which the Company has set aside adequate reserves; or

 

4



--------------------------------------------------------------------------------

(vii) any uninsured damage to or loss, theft or destruction of any assets of the
Company or any of its Subsidiaries shall occur that is in excess of $150,000; or

(viii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company or any of its Subsidiaries, or of a substantial part of
its property or assets, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal or state bankruptcy,
insolvency, receivership or similar law, (b) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of its Subsidiaries, or for a substantial part of its property or
assets, or (c) the winding up or liquidation of the Company or any of its
Subsidiaries; and in the case of clause (a), (b) or (c) such proceeding or
petition shall continue undismissed for 60 days, or an order or decree approving
or ordering any of the foregoing shall be entered; or

(ix) the Company or any of its Subsidiaries shall (a) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal or
state bankruptcy, insolvency, receivership or similar law, (b) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (viii) of this
Section 4(a), (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of its Subsidiaries, or for a substantial part of their property
or assets, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors, (f) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (g) take any action for the
purpose of effecting any of the foregoing; or

(x) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000 (to the extent not covered by insurance) shall be rendered
against the Company or any of its Subsidiaries and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor for an amount in excess of $150,000 to levy upon assets or properties
of the Company or any of its Subsidiaries to enforce any such judgment.

(b) Acceleration. If an Event of Default occurs under Section 4(a)(viii) or
(ix), then the outstanding principal of and all accrued interest on this Note
shall automatically become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived.
If any other Event of Default occurs and is continuing the Holder, by written
notice to the Company, may declare the Principal of and accrued Interest on this
Note to be immediately due and payable. Upon such declaration, such Principal
and Interest shall become immediately due and payable. The Holder may rescind an
acceleration and its consequences if all existing Events of Default, except
nonpayment of Principal or Interest that has become due solely because of the
acceleration, have been cured or waived and if the rescission would not conflict
with any judgment or decree. Any notice or rescission shall be given in the
manner specified in Section 18(a).

 

5



--------------------------------------------------------------------------------

(5) Rights Upon Fundamental Transaction. The Company shall not enter into or be
party to a Fundamental Transaction unless any successor entity in such
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) assumes in writing (or, if prior to the consummation of such
Fundamental Transaction, such applicable agreement requires the assumption of)
all of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5 pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Company’s Preferred Stock
(or other securities, cash, assets or other property) issuable upon the
conversion of the Notes prior to such Fundamental Transaction, such shares of
capital stock of the Successor Entity (or its parent entity) (but taking into
account the relative value of the shares of Common Stock and Preferred Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such adjustments to the number of shares of capital stock and such
conversion price for the purpose of protecting the economic value of this Note
immediately prior to the consummation of such Fundamental Transaction), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(6) Distribution of Assets; Rights Upon Issuance of Purchase Rights and Other
Corporate Events.

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to holders
of shares of Preferred Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”) at any time after the Issuance Date,
then, in each such case, the Holder will be entitled to participate in such
Distribution to the extent that the Holder would have participated therein if
the Holder had held the number of shares of Preferred Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note) immediately prior to the date
on which a record is taken for such Distribution or, if no such record is taken,
the date as of which the record holders of Preferred Stock and/or Common Stock
are to be determined for such Distributions.

 

6



--------------------------------------------------------------------------------

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of Preferred Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Preferred Stock
acquirable upon complete conversion of this Note (without taking into account
any limitations or restrictions on the convertibility of this Note) immediately
prior to the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Preferred Stock and/or Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Preferred Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Preferred Stock had such shares of Preferred Stock (or the Common Stock into
which such shares of Preferred Stock are convertible) been held by the Holder
upon the consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Preferred Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Preferred Stock) at a conversion rate for such consideration commensurate
with the Preferred Conversion Price. Provision made pursuant to the preceding
sentence shall be in a form and substance satisfactory to the Required Holders.
The provisions of this Section shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

(7) Non-circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(8) Voting Rights. The Holder shall have no voting rights as the holder of this
Note.

 

7



--------------------------------------------------------------------------------

(9) Reserved.

(10) Covenants.

(a) Rank. All payments due under this Note (i) shall rank pari passu with all
Other Notes and (ii) shall be senior to all other Indebtedness of the Company
and its Subsidiaries other than Permitted Senior Indebtedness.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness.

(c) Reservation of Authorized Shares. Prior to the Special Meeting, the Company
shall reserve (i) out of its authorized and unissued Preferred Stock a number of
shares of Preferred Stock for this Note equal to the quotient of (x) the
Principal divided by (y) the Preferred Conversion Price and (ii) out of its
authorized and unissued Common Stock a number of shares of Common Stock equal to
the number of shares of Preferred Stock issuable pursuant to clause (i) above.

(11) Vote to Issue, or Change the Terms of, Notes. The written consent of the
Required Holders shall be required for any change or amendment to the Notes;
provided that any such amendment or waiver that complies with the foregoing but
that disproportionately, materially and adversely affects the rights and
obligations of any Holder relative to the comparable rights and obligations of
the other Holders shall require the prior written consent of such adversely
affected Holder.

(12) Transfer. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 5.6 of the Purchase Agreement and applicable securities laws. The
Company shall maintain at one of its offices in any State of the United States,
a copy of each assignment and a register for the recordation of the names and
addresses of the Holders, the Principal, and Interest owing to each Holder from
time to time and the amount of Principal and Interest paid with respect to each
Holder from time to time (the “Register”). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Company and the Holders
may treat each Person whose name is recorded in the Register as a Holder
hereunder for all purposes of this agreement. The Register shall be available
for inspection by any Holder at any reasonable time and from time to time upon
reasonable prior notice. Any assignment whether or not evidenced by a Note shall
be effective only upon appropriate entries with respect thereto being made in
the Register. Any assignment or transfer of all or part of a Note shall be
registered on the Register only upon surrender of the Note evidencing such Loan,
accompanied by a duly executed assignment, and thereupon one or more Notes shall
be issued to the assignee as per section 13 below.

(13) Reissuance of This Note.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 13(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 13(d)) to
the Holder representing the outstanding Principal not being transferred.

 

8



--------------------------------------------------------------------------------

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 13(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 13(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 13(a) or Section 13(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, if any, on the Principal of this Note, from the Issuance Date.

(14) Remedies, Characterizations, Other Obligations, Breaches, and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue damages for any failure by the Company to comply with the terms of this
Note. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof) to
any other Person. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

9



--------------------------------------------------------------------------------

(15) Payment of Collection, Enforcement, and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

(16) Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and all the Holders and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

(17) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(18) Notices; Payments.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 5.3 of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Preferred Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth in the Purchase Agreement); provided
that the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day, and the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.

 

10



--------------------------------------------------------------------------------

(19) Cancellation. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(20) Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Purchase Agreement.

(21) Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Note shall be determined in accordance
with the provisions of the Purchase Agreement.

(22) Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(23) Reserved.

(24) Certain Definitions. Terms used in this Note but defined in the Purchase
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement. For purposes of this Note, the following terms shall have the
following meanings:

(a) “Fundamental Transaction” means that (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its and its
Subsidiaries’ assets in one or a series of related transactions, (iii) any,
direct or indirect, purchase offer, tender offer or exchange offer (whether by
the Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination).

 

11



--------------------------------------------------------------------------------

(b) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all contingent
obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(c) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) unsecured Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
this Note, as reflected in a written agreement acceptable to the Required
Holders and approved by the Required Holders in writing, (iii) unsecured
Indebtedness incurred by the Company from time to time that does not exceed
$250,000 in the aggregate at any one time, (iv) Permitted Senior Indebtedness,
and (v) the Indebtedness of the Company set forth on Schedule I attached hereto.

(d) “Permitted Senior Indebtedness” means Indebtedness incurred with respect to
the Company’s existing credit facility with Fifth Third Bank subject to any
restrictions in the Subordination Agreement, dated as of the date hereof,
between Fifth Third Bank, the Company and the holders of the Notes.

(e) “Purchase Agreement” means that certain Securities Purchase Agreement dated
as of August 16, 2012 by and among the Company and the initial holders of the
Notes pursuant to which the Company issued the Notes, as may be amended from
time to time.

(f) “Required Holders” means the holders of Notes representing at least 67% of
the aggregate principal amount of the Notes then outstanding.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

STREAMLINE HEALTH SOLUTIONS, INC. By:     Name:   Stephen H. Murdock Title:  
Chief Financial Officer